Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Garret J. Atkinson (Reg. No. 62,645) on 12/14/2021.

The application has been amended as follows: 
In claim 1, line 21, change “the hydraulic fracturing fluid” to --a hydraulic fracturing fluid--.
In claim 1, line 22, change “a probability” to --the probability--.
In claim 1, line 23, change “; and” in the end of the line to --;--.
In claim 1
In claim 1, line 24, change “after an adjustment” to --after the adjustment--.
In claim 1, lines 24-25, change “the hydraulic fluid” to --the hydraulic fracturing fluid--.
In claim 1, line 26, change “a probability” to --the probability--.
In claim 6, line 3, change “an observed cumulative seismic moment” to --the observed cumulative seismic moment--.
In claim 6, line 4, change “a theoretical cumulative seismic moment” to --the theoretical cumulative seismic moment--.
In claim 12, line 9, change “determining, by at least one electronic processor,” to --determining--.
In claim 12, line 11, change “estimating, by at least one electronic processor,” to --estimating--.
In claim 12, line 14, change “estimating, by at least one electronic processor,” to --estimating--.
In claim 12, line 25, change “the hydraulic fracturing fluid” to --a hydraulic fracturing fluid--.
In claim 12, line 26, change “a probability” to --the probability--.
In claim 12, line 27, change “; and” in the end of the line to --;--.
In claim 12
In claim 12, line 28, change “after an adjustment” to --after the adjustment--.
In claim 12, lines 28-29, change “the hydraulic fluid” to --the hydraulic fracturing fluid--.
In claim 12, line 30, change “a probability” to --the probability--.
In claim 17, line 3, change “an observed cumulative seismic moment” to --the observed cumulative seismic moment--.
In claim 17, line 4, change “a theoretical cumulative seismic moment” to --the theoretical cumulative seismic moment--.
Cancel claims 23 and 24.

Reasons for Allowance
3.	Claims 1-3, 6, 8-14, 17, and 19-22 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1-3, 6, and 8-11, the closest prior art of record fails to teach the features of claim 1: “comparing an observed cumulative seismic moment for the plurality of seismic events to a theoretical cumulative seismic moment for the plurality of seismic events using the first parameter and the second parameter; determining, based on the comparing, a sensitivity limitation on a seismic monitoring system used to monitor the plurality of seismic events,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
claims 12-14, 17, and 19-22, the closest prior art of record fails to teach the features of claim 12: “comparing an observed cumulative seismic moment for the plurality of seismic events to a theoretical cumulative seismic moment for the plurality of seismic events using the first parameter and the second parameter; determining, based on the comparing, a sensitivity limitation on a seismic monitoring system used to monitor the plurality of seismic events,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857